Citation Nr: 0609239	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  05-40 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from August 1974 to August 
1976.  He also served in the Missouri National Guard and Army 
Reserves from August 1976 until November 2003.

This claim comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied a claim of entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy.

2.  The appellant has not been diagnosed with PTSD. 

3.  There is no competent medical evidence that the currently 
diagnosed major depressive disorder and/or other mental 
disorders are etiologically related to active service.


CONCLUSION OF LAW

Entitlement to service connection for a psychiatric 
disability, including PTSD, is not established.  38 U.S.C.A. 
§§ 1101 (3), 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 4.125 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  As part of this notice, VA is to specifically inform 
the claimant and the representative, if any, of which 
portion, if any, of the necessary evidence must be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant to submit any pertinent 
evidence in his possession.

The record reflects that, through various letters, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by the RO dated January 5, 2005.  In this 
letter, the RO specifically informed the appellant of the 
current status of his claim and of the evidence already of 
record in support of that claim.  The appellant was asked to 
inform the RO of any additional 


evidence or information which he thought would support his 
claim, so that the RO could attempt to obtain his additional 
evidence for him.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The appellant has opted not to provide the RO with a copy of 
records from his past private mental health treatment or to 
sign a release of information so that VA could obtain them on 
his behalf.  See Appellant's statement, received August 2005.  
The RO was therefore unable to obtain a copy of those records 
and, although he has 


been notified of this evidentiary deficit, the appellant has 
submitted no further objective evidence in support of his 
claim.  In this regard, the Board notes that in Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), the Court noted that:

[t]he factual data required, i.e., names, dates and 
places, are straightforward facts and do not place 
an impossible or onerous task on appellant.  The 
duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should 
have information that is essential in obtaining 
putative evidence.

The appellant has not identified any additional evidence or 
information which he will permit to be obtained to 
substantiate the present claim and the Board is unaware of 
any other outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)(as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832)(providing that "[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in May 2005, after the initial VCAA 
letter was issued in January 2005.  Subsequently, additional 
notification was accomplished in accordance with the VCAA.  
The claim was last adjudicated in December 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of this claim would have been 


different had initial adjudication been preceded by complete 
VCAA notice and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA, the implementing 
regulations, and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for post-traumatic stress disorder (PTSD) 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. §3.304 (f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, 


or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154 (b) (West 2002); 38 
C.F.R. § 3.304(d), (f).

The appellant's service records do not reflect that he 
engaged in combat with the enemy, nor is he claiming such.  
Instead, he alleges that he has PTSD as a result of sexual 
harassment he experienced while he was stationed in Germany 
in early 1976.  He has provided no details about the 
incident(s).  Furthermore, the appellant's service medical 
records are negative for psychiatric complaints or findings 
and upon his discharge from active service in July 1976, the 
appellant's clinical psychiatric evaluation was normal.  
Moreover, he specifically denied having nervous trouble or 
any sort, depression, or excessive worry in August 1976 upon 
enlistment in the National Guard.  The appellant's private 
psychologist provided VA, in February 2005, with a letter 
outlining the disorders for which she has been treating the 
appellant since 1998.  Notably absent from this letter was 
any diagnosis of or treatment for PTSD.  A review of the 
entire record reveals no medical evidence establishing a 
diagnosis of PTSD.  Therefore, service connection for this 
disorder is not warranted.

Upon his enlistment in the Army National Guard in August 
1976, the appellant did not report having any psychiatric 
problems or receiving treatment for same.  During periodic 
required medical evaluations over the twenty-seven year span 
following his discharge from active service, which were 
performed for the purpose of the appellant's continued 
retention by the National Guard, the appellant never reported 
having any psychiatric complaints or symptoms.  His periodic 
psychiatric evaluations were consistently normal.  The record 
also reflects that the appellant had been seeking mental 
health treatment with his psychologist since 1998 and that he 
was noted during a February 2000 VA examination to have 
displayed symptoms of both dysthymia and depression.  
However, no medical professional has stated that the 
appellant's current psychiatric disorders are etiologically 
related to his time in active service.  Therefore, the Board 
has concluded that the preponderance of the evidence is 
against the claim and the present appeal must be denied.


ORDER

Service connection for psychiatric disability, including 
PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


